Citation Nr: 1745983	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 2007, for the grant of service connection for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to May 15, 2017, and for a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from May 1964 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of history, in a May 2013 decision, the Board granted entitlement to service connection for a lumbar spine disability.  A July 2013 rating decision implemented this grant and assigned an initial 10 percent rating and the effective date of October 31, 2007.  The Veteran filed a timely notice of disagreement with the rating and effective date in August 2013.

The Veteran testified before a Veterans Law Judge (VLJ) in September 2015 regarding his increased rating claim.  A transcript of that hearing is contained in the electronic record.  The VLJ who conducted the September 2015 hearing is not available to preside over the case.  In September 2016, the Veteran was informed of this fact and provided the opportunity to testify at another hearing.  Also in September 2016, the Veteran declined the option to have another hearing.

The increased rating claim has been before the Board in October 2015 and, most recently, in May 2017.  The Board remanded the increased rating claim so that the Veteran could be afforded an updated VA examination.  The Board is remanding the increased rating claim again to ensure that a thorough examination is provided.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Earlier effective date

Initially, the Board notes that in August 2013, the Veteran filed a timely notice of disagreement the effective date provided for his grant of service connection for a lumbar spine disability.  He argued that he was entitled to an effective date from the "1970s" after he was discharged from service.  A statement of the case (SOC) has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board notes that this earlier effective date claim was not addressed in the prior Board remands or during the Veteran's Board hearing.  The Board could not find any additional statements or augments regarding the earlier effective date claim.  However, the Board also did not find a statement withdrawing this disagreement, and so the issue will be remanded for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Increased rating

In the prior 2017 remand, the Board noted the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which determined that additional requirements must be met prior to finding that a VA examination is adequate regarding claims associated with painful motion.  In line with the finding in Correia, the Board directed that the Veteran be afforded another VA examination which included the "Veteran's range of motion in his low back in active motion, passive motion, weight-bearing, and nonweight-bearing."  The Board directed that if these tests could not be conducted, that the examiner should so state and provide an explanation as to why the tests could not be conducted.
In May 2017, the Veteran was afforded an updated VA examination.  The Veteran's active range of motion of the spine was recorded in the report.  Under the remarks section of the report, the examiner noted that the Veteran had pain with passive range of motion and pain when the spine was non-weight bearing.  The Board presumes that the active range of motion may also be considered to be his "weight bearing" range of motion.  However, the report does not contain passive or non-weight bearing ranges of motion.  Or, in the alternative, a statement that it is not possible to provide passive or non-weight bearing ranges of motion, with explanation.  As such, the claim must be remanded for an additional examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an updated VA examination to ascertain the current severity and manifestations of his service-connected low back disability. 

In addition to the typical spine VA examination, where active range of motion is provided in degrees, the examiner should provide the Veteran's range of motion for his spine in passive motion, weight-bearing, and nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion. 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to an earlier effective date for his grant of service connection for his lumbar spine disability.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




